NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA LUISA PERAZA RENTERIA,                    No.    16-72209

                Petitioner,                     Agency No. A095-189-411

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Maria Luisa Peraza Renteria, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her second

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      The BIA did not abuse its discretion in denying Peraza Renteria’s motion to

reopen as untimely, where she filed the motion over three years after her final

order of removal, and failed to demonstrate the due diligence necessary to warrant

equitable tolling of the filing deadline. See 8 C.F.R. § 1003.2(c)(2); Avagyan v.

Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is available to a

petitioner who is prevented from timely filing a motion to reopen due to deception,

fraud or error, as long as the petitioner exercises due diligence in discovering such

circumstances).

      In light of this disposition, we do not reach Peraza-Renteria’s remaining

contentions regarding ineffective assistance of counsel. See Simeonov v. Ashcroft,

371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to decide

issues unnecessary to the results they reach).

      PETITION FOR REVIEW DENIED.




                                          2                                      16-72209